DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 12 July 2022, with respect to the rejections of claims 1-7 under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-7 has been respectfully withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Examiner notes that US 20210127867 to Lee, US 5503456 to Rossini, and US 20200128980 A1 to Hanifi are particularly relevant.
Regarding independent claim 1, the primary reference Lee teaches a neck pillow bag comprising a main body, first and second casings, an accommodating space, a pillow body, and first and second connectors disposed on the first and second casings.  However, Lee does not teach Applicant’s claimed “wherein the first casing and the second casing can be closed with the first connector and the second connector being assembled to connect and fix the first casing and the second casing after the at least one pillow body and the second end are taken out of the accommodating space”.  In other words, Applicant’s invention requires the first and second casings to be closed after the pillow body is taken out of the accommodating space and the after the first and second connectors are fixed.  However, the casings of Lee are attached to the outer cover of the pillow bag (Fig. 2 elements 133 and 136), so when the pillow is taken out, the casings cannot be closed (as seen in Fig. 4A).  Rossini also fails to teach this claimed limitation because the connectors run through the zipper 57 (Fig. 1), preventing closing.  Hanifi also tails to teach this claimed limitation because when the pillow is taken out of the accommodating space 112, the casing must remain open (see Fig. 2).  There is no teaching or suggestion in the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673               

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673